Citation Nr: 0024971	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  98-08 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for left hip and right 
great toe arthritis, to include as secondary to a service-
connected right knee disability.  


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 
1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1996 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran service 
connection for a left hip disorder and a right great toe 
disorder as secondary to his service-connected right knee 
disability.  This matter was previously before the Board in 
February 2000, at which time it was remanded to the RO for 
additional action.  The additional action having been 
completed, the matter is again before the Board for appellate 
review.


FINDING OF FACT

The veteran's currently diagnosed left hip and right great 
toe arthritis was not manifested during service or within one 
year of separation from service, and is not causally or 
etiologically related to the service-connected right knee 
disability. 


CONCLUSION OF LAW

Left hip and right great toe arthritis were not incurred in 
or aggravated by active service, may not be presumed to have 
been so incurred, and are not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claims for service connection for left hip and right great 
toe arthritis, to include as secondary to a service-connected 
right knee disability, are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107.  That is, the veteran has 
presented claims that are plausible; capable of 
substantiation or meritorious on its own.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  After reviewing the record the 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in, or aggravated by, 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection for certain chronic diseases, such as arthritis, 
may be presumed to have been incurred during service if they 
become manifest to a compensable degree within one year after 
separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Additionally, service 
connection may be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation of a non-
service-connected disability caused by a service-connected 
disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. 
App. 439 (1995).

The veteran, a Doctor of Osteopathy at Diagnostic Imaging of 
Indiana, P.C., contends that his service-connected right knee 
disability has altered his gait, and is therefore the 
etiological cause of his diagnosed arthritis of the left hip 
and right great toe.  Thus, the veteran maintains he is 
entitled to service connection for a left hip disorder and a 
right great toe disorder as secondary to his service-
connected right knee disability.  The veteran acknowledges 
that no injury to the left hip or great right toe was 
actually incurred during service, nor does he contend that 
arthritis of the left hip or right great toes was manifested 
within one year of separation from service.  As such, service 
connection on a direct or presumptive basis is not warranted. 
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. 
§ 3.303, 3.307, 3.309.

The post-service medical records include a January 1996 VA 
examination report, which states that the veteran complained 
of right foot pain.  The diagnosis was a normal right foot.  
A contemporaneous VA radiology examination of the right foot 
found no fracture or dislocations.  The impression was mild 
degenerative change at the tarsonavicular joint, with no 
acute osseous injuries.  

A July 1996 letter from a private physician, Thomas M. 
Krizmanich, M.D., states that a review of the veteran's X-
rays and magnetic resonance imaging (MRI) demonstrated marked 
degenerative changes to the hip and advanced hallux rigidus 
in the right great toe.  It was observed that the veteran 
walked "with a circumduction to the left hip which I think 
will be a prelude to a Trendelenburg gait.  Clinically, he 
demonstrates a positive Trendelenburg sign to the left."  
Dr. Krizmanich opined that the veteran had "markedly advance 
osteoarthritis to the left hip for his age and moderate 
hallux rigidus of the great right toe for his age."  No 
comment was made as to the origin of the veteran's left hip 
and great right toe disorders.

A March 1997 VA examination report specifically states that 
the veteran's left hip and right great toe disorders - which 
the examiner characterizes as osteoarthritis - were not in 
any way related to the veteran's service-connected right knee 
disability, on the basis that "osteoarthritis is a 
degenerative age change which is not the result of 
osteonecrosis or of chondromalacia [of the right knee]."  

A March 1997 VA radiology report of the hips revealed 
bilateral hip osteoarthritis, severe on the left and moderate 
on the right.  A separate VA radiology report of the right 
great toe revealed moderately severe osteoarthritis of the 
first metatarsophalangeal joint and a remote avulsion 
fracture of the medial aspect of the interphalangeal joint.

An October 1999 Veteran's Health Administration (VHA) expert 
medical opinion notes that a review of the available medical 
records pertaining to the veteran had been reviewed.  The VA 
expert opined that the veteran's degenerative arthritis 
involving the left hip and right great toe 

is not related to his prior complaint of right knee 
osteo chondritis dissecans with subsequent 
[degenerative joint disease] on the right knee as 
well as chrondomalacia patella.  I would feel that 
the arthritic changes seen in these joints is a 
reflection of the aging process secondary to normal 
wear and tear on the involved joints.

The veteran contends, in his variously dated written 
statements, that his current left hip and right great toe 
arthritis are secondary to his service-connected right knee 
disability.  The Board has carefully considered the merits 
veteran's contentions in light of his credentials as a Doctor 
of Osteopathy with experience in orthopedics, in weighing the 
evidence for and against his claims.  In so doing the Board 
finds, for the foregoing reasons, that service connection for 
a left hip and right great toe arthritis as secondary to a 
service-connected right knee disability, is not warranted.  

The veteran's central contention is that his service-
connected right knee disability has altered his gait, and 
therefore caused his diagnosed arthritis of the left hip and 
right great toe.  Indeed, the veteran submitted an excerpt 
from what appears to be a medical treatise.  This treatise 
excerpt states, among other things, that: degenerative joint 
disease is synonymous with osteoarthritis; there are two 
forms of the disease, primary and secondary, which are hard 
to distinguish between; and that secondary degenerative joint 
disease may result from abnormal stresses on a joint over a 
period of time from such sources as abnormal weight-bearing, 
causing contralateral injuries.  The veteran also contends 
that the VHA opinion was faulty in describing his left hip or 
right great toe disorders as natural manifestations of the 
aging process secondary to normal wear and tear.

The Board notes that aside from the veteran's own 
contentions, there is no medical evidence demonstrating that 
the veteran's left hip or right great toe disorders are due 
to the veteran having an altered gait as a result of his 
service-connected right knee injury.  Although the medical 
treatise excerpt provided by the veteran suggests that a 
contralateral injury resulting in secondary degenerative 
disease may occur, and thus supports the veteran's claim, the 
Board does not assign this type of evidence much weight, as 
it only generally describes how such as injury may happen 
rather than being evidence that is specific to the veteran's 
particular case.  Moreover, the medical treatise excerpt also 
states that the origins of primary and secondary degenerative 
arthritis is often indistinct, which suggests that it would 
be speculative for the veteran to state, based on the 
evidence of record, that his left hip and right great toe 
disorders were caused or aggravated by his right knee 
disability.  

Furthermore, although Dr. Krizmanich noted that the veteran 
had a gait abnormality of the left hip and that he exhibited 
a positive left hip Trendelenburg sign (a gait abnormality), 
such a finding was not associated with any right knee 
disability.  Indeed, Dr. Krizmanich does not describe and 
gait abnormality associated with the veteran's right knee.  
Moreover, the Board observes that "degenerative joint 
disease, or osteoarthritis, is defined as arthritis of middle 
age characterized by degenerative and sometimes hypertrophic 
changes in the bone and cartilage . . ."  Giglio v. 
Derwinski, 2 Vet. App. 560, 561 (1992).  

Therefore, the Board finds that despite the veteran's 
objections, the weight of the evidence is against the 
veteran's claims, as the findings in both the March 1997 VA 
examination report and VHA opinion state that there is no 
relationship between the veteran's service-connected right 
knee disability and his left hip and right great toe 
arthritis.  

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claims.  As a state of 
equipoise of the positive evidence and the negative evidence 
does not exist, the benefit-of-the-doubt doctrine outlined in 
38 U.S.C.A. § 5107(b) and Gilbert v. Derwinski, 1 Vet. App. 
49 (1990), does not otherwise permit a favorable 
determination in this case. 


ORDER

Service connection for left hip and right great toe 
arthritis, to include as secondary to a service-connected 
right knee disability, is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

